         Case 1:16-cv-04841-LGS Document 160 Filed 12/17/19 Page 1 of 2
                                                              USDC SDNY
                                                              DOCUMENT
                                                              ELECTRONICALLY FILED
                                                                   #:
                        UNITED STATES DISTRICT COURT          DATE FILED: 12/17/2019
                       SOUTHERN DISTRICT OF NEW YORK



 TAWANNA ROBERTS, on behalf of herself
 and all others similarly situated,                            CASE No. 1:16-cv-04841-LGS

        Plaintiff,                                   The preliminary settlement approval hearing will be on
                                                     January 7, 2020, at noon, in Courtroom 110, on the
                                                     first floor of 40 Foley Square, Thurgood Marshall United
        -   against -                                States Courthouse. The parties shall take note that the
                                                     conference will not be in the Court's usual courtroom.
 CAPITAL ONE, N.A.,                                  SO ORDERED.

        Defendant.                                   Dated: December 17, 2019
                                                            New York, New York

               NOTICE OF PLAINTIFF’S UNOPPOSED MOTION FOR
            PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT

       PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in Support of

Plaintiff’s Unopposed Motion for Preliminary Approval of Class Action Settlement, Settlement

Agreement, proposed Postcard/Email Notice and Long Form Notice, and the Joint Declaration of

Class Counsel, Plaintiff Tawanna Roberts will move the Court, before the Honorable Lorna G.

Schofield, at the United States District Court for the Southern District of New York, located at 40

Foley Square Courtroom 1106, New York, NY 10007, on a date and time to be determined as soon

as counsel may be heard, for an order granting Plaintiff’s Unopposed Motion for Preliminary Approval

of Class Action Settlement.




                                                 1
         Case 1:16-cv-04841-LGS Document 160 Filed 12/17/19 Page 2 of 2



Dated: December 16, 2019

 By: /s/ Jeff Ostrow________
 Jeff Ostrow (pro hac vice)                           Jeffrey D. Kaliel (pro hac vice)
 Jonathan M. Streisfeld (pro hac vice)                Sophia G. Gold (pro hac vice)
 Joshua R. Levine (pro hac vice)                      KALIEL PLLC
 KOPELOWITZ OSTROW                                    1875 Connecticut Ave., NW, 10th Floor
 FERGUSON WEISELBERG GILBERT                          Washington, D.C. 20009
 One West Las Olas Boulevard, Suite 500               (202) 350-4783
 Fort Lauderdale, Florida 33301                       jkaliel@kalielpll.com
 Telephone: 954-525-4100                              sgold@kalielpllc.com
 Facsimile: 954-525-4300
 streisfeld@kolawyers.com
 ostrow@kolawyers.com

 Hassan A. Zavareei (pro hac vice)                    Laurie Rubinow
 Anna C. Haac (pro hac vice)                          James E. Miller
 TYCKO & ZAVAREEI LLP                                 SHEPHERD, FINKELMAN, MILLER
 1828 L Street, N.W., Suite 1000                      & SHAH, LLP
 Washington, D.C. 20036                               65 Main Street
 Telephone: (202) 973-0900                            Chester, CT 06412
 Facsimile: (202) 973-0950                            Telephone: (860) 526-1100
 hzavareei@tzlegal.com                                Facsimile: (866) 300-7367
 ahaac@tzlegal.com                                    lrubinow@sfmslaw.com
                                                      jmiller@sfmslaw.com

                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on December 16, 2019, the foregoing was filed via CM/ECF,

which caused a true and correct copy to be served to all counsel of record.

                                              Respectfully submitted,

                                              By: /s/ Jeff Ostrow_______
                                                   Jeff Ostrow




                                                  2
